DETAILED ACTION
Status of the Application
Claims 1, 8-10, 12, 13 and 17 are pending in the instant application.  Claims 1, 8-10, 12 and 13 are currently amended.  Claims 2-7, 11 and 14-16 have been cancelled.  New claim 17 has been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on April 12, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshima et al. (US 2017/0358825) in view of Nishiura et al. (US 2018/0241076).

Regarding claim 1, Yoshima et al. in a first embodiment (hereinafter “Yoshima Embodiment 1”) teaches a lithium-ion-conducting material, comprising:
a polymer, wherein the polymer is a gel-like polyacrylonitrile polymer; para. [0100]); and 
lithium-ion-conducting particles (LLZO or Li7La3Zr2O12; para. [0100]), 
wherein the lithium-ion-conducting particles comprise a lithium-ion-conducting compound of lithium lanthanum zirconate (LLZO; LLZO corresponds to Li7La3Zr2O12; paras. [0100] and [0103]). 
Yoshima et al. Embodiment 1 is silent regarding a lithium-ion-conducting material to comprise a polymer where the polymer is a polyvinyl butyral.  However, Nishiura et al. teaches that it is known in the art that a lithium-ion-conducting material to comprise a polymer, wherein the polymer may be a polyacrylonitrile or a polyvinyl butyral (para. [0129]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion-conducting material by replacing or substituting the polyacrylonitrile of Yoshima et al. Embodiment 1 with polyvinyl butyral as taught by Nishiura et al. because both polymers are organic polymer compounds that may be used to prepare battery electrolytes (Nishiura et al., para. [0129]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Yoshima et al. teaches that the lithium-ion-conducting particles having a primary particle size of 0.05 µm to 7.8 µm (para. [0103]).  One of ordinary skill in the art can appreciate that because the lithium-ion-conducting particles of Yoshima et al. have a diameter and a round or curved shape that the lithium-ion-conducting particles of Yoshima et al. are substantially spherical.  However, Yoshima et al. is silent regarding the lithium-ion-conducting particles having a sphericity ψ of at least 0.7, wherein the particles are present in at least 20 vol% of the composite material for a polydispersity index of particle size distribution of < 0.7, or are present in at least 30 vol% of the composite material for the polydispersity index in a range from 0.7 to < 1.2, or are present in at least 40 vol% of the composite material for the polydispersity index of > 1.2.  Accordingly, it would have been obvious to one of ordinary skill in the art before the ψ of at least 0.7, wherein the particles are present in at least 20 vol% of the composite material for a polydispersity index of particle size distribution of < 0.7, or are present in at least 30 vol% of the composite material for the polydispersity index in a range from 0.7 to < 1.2, or are present in at least 40 vol% of the composite material for the polydispersity index of > 1.2 (in other words, it would have been obvious for the lithium-ion-conducting particle to have a high sphericity) in order to improve the compactness of the lithium-ion-conducting particles within the lithium-ion-conducting composite material.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 8, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average particle diameter of 0.02 µm to 100 µm (para. [0103]).  
Regarding claim 9, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average diameter of 0.05 µm to 7.8 µm {para. [0103]; The claimed range, 0.2 µm to 2 µm, and the range of the prior art, 0.05 µm to 7.8 µm, overlap, as a result the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
Regarding claim 10, modified Yoshima et al. teaches a lithium-ion conducting composite material wherein the lithium-ion-conducting particles have an average diameter of 0.05 µm to 7.8 µm {para. [0103]; The claimed range, 5 µm to 70 µm, and the range of the prior art, 0.05 µm to 7.8 µm, overlap, as a result the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claims 12 and 13, claims 12 and 13 are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 17, Yoshima et al. in a first embodiment (hereinafter “Yoshima Embodiment 1”) teaches a lithium-ion-conducting material, comprising:
a polymer, wherein the polymer is a gel-like polyacrylonitrile polymer; para. [0100]); and 
lithium-ion-conducting particles (LLZO or Li7La3Zr2O12; para. [0100]), 
7La3Zr2O12; paras. [0100] and [0103]). 
Yoshima et al. Embodiment 1 is silent regarding a lithium-ion-conducting material to comprise a polymer where the polymer is a polyvinyl butyral.  However, Nishiura et al. teaches that it is known in the art that a lithium-ion-conducting material to comprise a polymer, wherein the polymer may be a polyacrylonitrile or a polyvinyl butyral (para. [0129]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion-conducting material by replacing or substituting the polyacrylonitrile of Yoshima et al. Embodiment 1 with polyvinyl butyral as taught by Nishiura et al. because both polymers are organic polymer compounds that may be used to prepare battery electrolytes (Nishiura et al., para. [0129]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Yoshima et al. Embodiment 1 is silent regarding wherein the polymer comprises a material selected from polyethylene oxide.  However, Yoshima et al. in a second embodiment 2 (hereinafter “Yoshima Embodiment 2”) teaches that it is known in the art to use polyethylene oxides or polyacrylonitrile as binders in batteries (para. [0043]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion-conducting material of modified Yoshima et al Embodiment 1 by replacing KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Yoshima et al. teaches that the lithium-ion-conducting particles having a primary particle size of 0.05 µm to 7.8 µm (para. [0103]).  One of ordinary skill in the art can appreciate that because the lithium-ion-conducting particles of Yoshima et al. have a diameter and a round or curved shape that the lithium-ion-conducting particles of Yoshima et al. are substantially spherical.  However, Yoshima et al. is silent regarding the lithium-ion-conducting particles having a sphericity ψ of at least 0.9, wherein the particles are present in at least 20 vol% of the composite material for a polydispersity index of particle size distribution of < 0.7, or are present in at least 30 vol% of the composite material for the polydispersity index in a range from 0.7 to < 1.2, or are present in at least 40 vol% of the composite material for the polydispersity index of > 1.2.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lithium-ion-conducting particles of Yoshima et al. by adjusting the sphericity of the lithium-ion-conducting particles to have a sphericity ψ of at least 0.9, wherein the particles are present in at least 20 vol% of the composite material for a polydispersity index of particle size distribution of < 0.7, or are present in at least 30 vol% of the composite material for the polydispersity index in a range from 0.7 to < 1.2, or are present in at least 40 vol% of the composite material for the polydispersity index of > 1.2 (in other In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues
It is the Office’s position that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues:  To further distinguish claim 17, the claimed sphericity is at least 0.9. Applicant respectfully submits that there clearly is no disclosure in Yoshimi of anything with that high of sphericity. There is no disclosure that any of the particles in Yoshima are round or sphere-like, as alleged by the Office Action on p. 10. Rather, the particles of Yoshima look like what is described in the present application as "angular grain" (see [0020]-[0022]). By contrast, a sphericity of at least 0.9 indicates particles that are in the shape of a "drop, bubble, [or] round grain" (see present application, [0020]-[0022]). Accordingly, claim 17 is patentable over Yoshima.
It is the Office’s position that a diameter is a straight line passing from side to side though the center of a body or figure, especially a circle or a sphere.  The claimed particles having a sphericity of at least 0.9 are not perfectly round or spherical.  Yoshima et al. in at least Fig. 8 shows an SEM image of particles in positive electrode 11A that are round, i.e. with whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724